Citation Nr: 0110439	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  99-05 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

Entitlement to service connection for arthritis of the right 
wrist.

Entitlement to service connection for carpal tunnel syndrome 
of the right arm.

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right elbow, muscle group VI, currently 
rated as 40 percent disabling.

Entitlement to a higher rating for right ulnar neuropathy 
with right hand muscle atrophy, initially assigned a 
10 percent evaluation, effective from December 1997.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1942 to February 
1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from July 1998 and later RO decisions that denied service 
connection for arthritis of the right wrist and carpal tunnel 
syndrome of the right arm, denied an increased evaluation for 
residuals of a gunshot wound to the right elbow (rated 
40 percent), and granted service connection for right ulnar 
neuropathy with right hand muscle atrophy and assigned a 
10 percent evaluation for this condition, effective from 
December 1997.  The issues of service connection for 
arthritis of the right wrist and carpal tunnel syndrome of 
the right arm, and entitlement to a higher rating for right 
ulnar neuropathy with right hand muscle atrophy, initially 
assigned a 10 percent evaluation, effective from December 
1997 will be addressed in the remand section of this 
decision.


FINDING OF FACT

The residuals of a gunshot wound to the right elbow, muscle 
group VI, are manifested primarily by ankylosis of the right 
elbow to 90 degrees of flexion; ankylosis of the right elbow 
to a level of more than 90 degrees or less than 70 degrees is 
not found.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
residuals of a gunshot wound to the right elbow, muscle group 
VI, are not met.  38 U.S.C.A. § 1155 (West 1991);38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.56, 4.71, Plate I, 4.71a, Codes 5205, 
5206, 5207, 4.73, Code 5306 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from March 1942 to February 
1946.

Service medical records show that the veteran was struck in 
the right elbow by an enemy bullet in the Philippines on 
January 29, 1945.  He was taken to a portable surgical 
hospital where the wounds were debrided and a right arm cast 
was applied.  The cast was changed on a ship hospital and the 
veteran was eventually transferred to the zone of the 
interior.  Ulnar palsy was diagnosed and he was transferred 
to the England General Hospital in May 1945 for 
reconditioning.  A summary of his hospitalization at the 
England General Hospital from May 1945 to February 1946 shows 
the diagnosis of fracture, compound, comminuted, complete, 
humerus, right, incurred in action, when struck by enemy 
bullet on January 29, 1945, now healed, but manifested by X-
ray evidence of bony healing and absence of radial head and 
limitation of motion of the elbow.

A February 1946 RO rating decision assigned a 50 percent 
evaluation for ankylosis, fibrous, partial of the right 
elbow, secondary to fracture, resulting from gunshot wound.  
This evaluation was effective from February 1946.

The veteran underwent a VA medical examination in January 
1947.  The diagnosis was scars, healed, right elbow, with 
partial ankylosis following a compound fracture of right 
radial head and deformity of external condyle of the humerus.

A February 1947 RO rating decision, in part, decreased the 
evaluation for the residuals of a gunshot wound to the right 
elbow from 50 to 40 percent.  This rating reduction was 
effective from January 1947.

A VA summary of the veteran's hospitalization from December 
1950 to January 1951 reveals that he was treated for acute 
pain and swelling of the right forearm and elbow of one 
week's duration.  The diagnoses were gunshot wound of the 
left (sic) arm and elbow and cellulitis of the right elbow 
and forearm.

A VA summary of the veteran's hospitalization in August 1969 
shows that he was treated for an abscess of the right elbow.

VA and private medical reports show that the veteran was 
treated and evaluated in the late 1990's and 2000 for various 
medical problems.  The more salient medical reports with 
regard to the claim for an increased evaluation for residuals 
of a gunshot wound to the right elbow, muscle group VI, are 
discussed in the following paragraphs.

The veteran underwent VA medical examinations in February 
1998.  The report of his VA joint examination shows that he 
is right handed.  Right elbow ankylosis at 90 degrees of 
flexion was found.  The diagnosis was status post gunshot 
wound to the right elbow followed by multiple surgical 
procedures.

The report of the veteran's VA neurological evaluation in 
February 1998 notes a history of gunshot wound to the right 
elbow with weakness and numbness of the fingers and lateral 
atrophy of the hand intrinsics.  Right elbow flexion was 
limited to 90 degrees.  

The veteran and his wife testified at a hearing in August 
1999.  The testimony was to the effect that the veteran had 
pain and locking of the right elbow.

At a VA muscle examination of the veteran in October 1999 
healed post operative scars in the right elbow area were 
found.  The range of motion of the right elbow was from 30 
extension to 90 degrees flexion.  The diagnosis was status 
post gunshot wound to the right elbow.

The veteran testified before the undersigned sitting at the 
RO in October 2000.  His testimony was to the effect that the 
residuals of a gunshot wound to the right elbow were more 
severe than currently rated.  He testified that he could not 
use his right arm for shaving, and could not reach behind 
himself for hygiene, as the elbow would not bend 
sufficiently.


B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for an increased 
evaluation for residuals of a gunshot wound to the right 
elbow.  There is no identified evidence not accounted for and 
examinations have been performed with regard to this claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. § 5103).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A 40 percent evaluation is warranted for favorable ankylosis 
of the elbow of the major upper extremity.  Ankylosis is 
considered to be favorable when the joint is fixed in an 
angle between 90 and 70 degrees.  A 50 percent evaluation 
requires ankylosis at an intermediate angle.  Ankylosis is 
considered to be at an intermediate angle when the joint is 
fixed in an angle of more than 90 degrees or between 70 
degrees and 50 degrees.  A 60 percent evaluation requires 
unfavorable ankylosis.  Ankylosis is considered to be 
unfavorable when the joint is fixed in an angle of less than 
50 degrees or when there is a complete loss of supination or 
pronation.  38 C.F.R. § 4.71a, Code 5205.

The evidence indicates that the veteran is right-handed.  A 
noncompensable evaluation is warranted when flexion of the 
forearm of the major upper extremity is limited to 110 
degrees or more.  A 10 percent evaluation requires that 
flexion be limited to 100 degrees.  A 20 percent evaluation 
requires that flexion be limited to 90 degrees.  A 30 percent 
evaluation requires that flexion be limited to 70 degrees.  A 
40 percent evaluation requires that flexion be limited to 55 
degrees.  A 50 percent evaluation requires that flexion be 
limited to 45 degrees or less.  38 C.F.R. § 4.71a, Code 5206.

A 10 percent evaluation is warranted when extension of the 
forearm of the major upper extremity is limited to 45 
degrees.  A 20 percent evaluation requires that extension be 
limited to 75 degrees.  A 30 percent evaluation requires that 
extension be limited to 90 degrees.  A 40 percent evaluation 
requires that extension be limited to 100 degrees.  A 
50 percent evaluation requires that extension be limited to 
110 degrees or more.  38 C.F.R. § 4.71a, Code 5207.

The standard ranges of motion of the forearm (elbow) are zero 
degrees extension, 145 degrees of flexion, 80 degrees of 
pronation, and 85 degrees of supination.  38 C.F.R. § 4.71, 
Plate I.

A noncompensable evaluation is warranted for slight injury to 
Muscle Group VI (extensor muscles of the elbow) of either the 
major or minor upper extremity.  A 10 percent evaluation 
requires moderate injury.  A 20 percent evaluation is 
warranted for moderately severe injury of the minor upper 
extremity and a 30 percent evaluation is warranted for 
moderately severe injury of the major upper extremity.  A 
30 percent evaluation is warranted for severe injury of the 
minor upper extremity and a 40 percent evaluation is 
warranted for severe injury of the major upper extremity.  
38 C.F.R. § 4.73, Code 5306.

There will be no rating assigned for muscle groups which act 
upon an ankylosed joint, unless the joint is the knee or 
shoulder.  38 C.F.R. § 4.55(c) (2000).

The veteran and his wife testified at hearings to the effect 
that the residuals of a gunshot wound to the right elbow are 
more severe than currently rated.  The veteran testified to 
the effect that he had pain and locking of the right elbow.  
While the medical evidence indicates that the veteran has 
severe disability of the right elbow manifested by ankylosis 
at a level of 90 degrees, he is currently receiving the 
maximum schedular rating for the residuals of a gunshot wound 
to muscle group VI in the absence of intermediate or 
extremely unfavorable ankylosis of the right elbow.  The 
medical evidence does not show ankylosis of the right elbow 
at more than 90 degrees or less than 70 degrees.  In the 
absence of such a finding, the evidence does not support the 
assignment of a higher rating for the residuals of a gunshot 
wound of the right elbow under diagnostic code 5205 or a 
separate evaluation for the injury to muscle group VI under 
diagnostic code 5306.  38 C.F.R. § 4.56(c) (2000).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected joint disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  Here, 
the provisions for the evaluation of the right elbow 
disability based on limitation of motion are not for 
application because the right elbow joint is ankylosed at 90 
degrees.  Hence, it appears that the residuals of a gunshot 
wound to the right elbow area are best evaluated as 40 
percent disabling under Diagnostic Code 5205, as above.

The preponderance of the evidence is against the claim for a 
higher rating for the residuals of a gunshot wound to the 
right elbow, muscle group VI, and the claim is denied.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application with 
regard to these matters.  VCAA, Pub. L. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified as amended at 38 C.F.R. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for residuals of a gunshot wound to 
the right elbow, muscle group VI, is denied.


REMAND

The record shows that the claims for service connection for 
arthritis of the right wrist and carpal tunnel syndrome of 
the right arm were denied as not well grounded.  The VCAA 
eliminated the concept of a well-grounded claim, and 
redefined VA's duty to assist the veteran in the development 
of his claims.

The veteran's testimony before the undersigned in October 
2000 was to the effect that the residuals of his right ulnar 
neuropathy had worsened since his VA neurological examination 
in October 1999.  Private medical reports show that the 
veteran underwent neurological evaluation and EMG 
(electromyograph) of the right upper extremity in August 
2000.  The findings in those reports indicate severe slowing 
of the right ulnar nerve at the forearm and elbow, and the 
examiner opined that the veteran's carpal tunnel syndrome of 
the right upper extremity was causally related to the right 
elbow injury in service, and not to the degenerative 
arthritis of the right upper extremity.  The overall evidence 
leaves the Board uncertain as to the etiology of the 
arthritis of the right wrist and the carpal tunnel syndrome 
of the right upper extremity, and as to the severity of his 
right ulnar neuropathy with right hand muscle atrophy.  Under 
the circumstances, the duty to assist the veteran in the 
development of his claims for service connection for 
arthritis of the right wrist and carpal tunnel syndrome of 
the right arm, and for a higher rating for the right ulnar 
neuropathy with right hand muscle atrophy, initially 
evaluated as 10 percent disabling, effective from December 
1997, includes providing him with a VA examination to obtain 
opinions as to the etiology of the arthritis of the right 
wrist and the carpal tunnel syndrome of the right arm, and to 
determine the current severity of the right ulnar neuropathy 
with right hand muscle atrophy.  VCAA, Pub. L. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. 
§ 5103).


In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for arthritis of the right 
wrist and carpal tunnel syndrome of the 
right arm since separation from service, 
and of any recent treatment for right 
ulnar neuropathy with right hand muscle 
atrophy.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The RO should notify the veteran of 
any unsuccessful efforts to obtain 
requested information, explain to him the 
efforts made to obtain these records, and 
describe the further action that will be 
taken with respect to his claims.

3.  The veteran should be scheduled for a 
VA neurological examination to determine 
the nature and extent of the arthritis of 
the right wrist and carpal tunnel 
syndrome of the right arm, and to obtain 
opinions as to whether it is at least as 
likely as not that these conditions are 
related to injury in service or to the 
veteran's service-connected residuals of 
a gunshot wound of the right elbow or the 
service-connected right ulnar neuropathy 
with right hand muscle atrophy.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to the specific medical evidence in this 
case, including the private medical 
reports of his neurological evaluation 
and EMG in August 2000.  

The examiner should also determine the 
severity of the right ulnar neuropathy 
with right hand muscle atrophy to include 
any other related nerve injury.  In order 
to assist the examiner in providing the 
requested information, the claims folder 
should be made available to him or her 
and reviewed prior to the examination.

4.  After the above development, the RO 
should review the claims for service 
connection for arthritis of the right 
wrist and carpal tunnel syndrome of the 
right arm, and for a higher rating for 
right ulnar neuropathy with right hand 
muscle atrophy, initially assigned a 
10 percent rating, effective from 
December 1997.  The review of the claim 
for a higher rating for the right ulnar 
neuropathy with right hand muscle atrophy 
should consider whether a rating in 
excess of 10 percent may be assigned for 
this condition at any time since December 
1997 in accordance with the holding of 
the United States Court of Appeals for 
Veterans Claims (known as the United 
States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, the Court) 
in Fenderson v. West, 12 Vet. App. 119 
(1999).

5.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his representative.  They 
should be afforded the opportunity to 
respond to the supplemental statement of 
the case before the case is returned to 
the Board.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. Day
	Member, Board of Veterans' Appeals

 



